117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pinkey McFARLIN, Appellant,v.Marvin POE, Individually and in his official capacity as thecoordinator of the third Judicial Drug Task Force;  DavidStewart, Individually and in his official capacity as Chiefof Police of the Newport Police Department, Appellees.
No. 96-3011EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 2, 1997.Filed:  July 10, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Pinkey McFarlin appeals the district court's adverse grant of summary judgment in McFarlin's 42 U.S.C. § 1983 action.  Having reviewed the record and the parties' briefs, we conclude the judgment of the district court was correct.  We thus affirm the district court without further discussion.  See 8th Cir.  R. 47B.


2
We deny appellee David Stewart's motion to dismiss and motion for fees, costs, and sanctions.